*557ON MOTION FOB BEHEABINQ-.
The prosecuting attorney of Buchanan county, appearing for the first time in this court in this case, urges a rehearing, for the alleged reason that our construction of said section 1597, quoted in the foregoing opinion, renders the section “absurd and incapable of sensible and practical operation.” The learned counsel for the state insists, that, in determining the meaning of this statute, we apply the rule, lately announced by the supreme court, to-wit: “A more liberal construction will be adopted, a construction which presumes that the legislature never intended to enact an absurd law, one incapable of sensible and practicable operation.” It was in the light of this maxim of interpretation, and presuming the legislature did not intend the enactment of an “absurd law,” that we construed the statute as was pronounced in the foregoing opinion. We thought, and yet remain of the same opinion, that the legislature did not intend to make it a crime for any person to sell the carcass of his cow, horse or hog, at the time run over and killed on a railroad or killed by any other violent means, even though he fully informed the purchaser of the facts nor did we think the legislature intended to deprive the owner of a right to sell his animal that may have fallen over a precipice, or that may have been afflicted with a cancer of the eye or “big jaw,” if he warned the purchaser of the true condition. It is a matter of common knowledge that, in shipping hogs, sheep and cattle in crowded cars, some become suffocated and die (which is death “ otherwise than by slaughter”), and it is well understood that such are utilized by soap manufacturers and the like, and did the legislature intend the sale of these suffocated animals as a crime, if the purchaser was made cognizant of the facts? We think not. No such absurdity was-*558contemplated, and if contemplated it is doubtful if the courts would give effect to a law so ‘ ‘ absurd and incapable of sensible and practicable operation,” and so antagonistic to the rights of individual property.
It is no objection to our construction of this statute to say that the clause, “ without making the same fully known to the purchaser” is useless when applied to the offense of “ selling the flesh as of one animal, knowing it to be that of another species. ” It is true that the offense presumes a failure to make known the character of the flesh, and it seems that it would be unnecessary in an indictment for such an offense to specifically charge that such was made “ without making the truth known to the purchaser since the description of the offense-in eludes, in every substantial matter,” the idea of concealment of the true condition of the article sold.
On a reconsideration of the case, as induced by the motion and brief of the state’s attorney, we feel strengthened in the position already taken, and therefore the motion for a rehearing is overruled.